Exhibit 10.1
 
ASSET SALE AGREEMENT
 
WHEREFORE,  THIS AGREEMENT (the “Agreement”) made to be effectiv e as of the
17th of January 2011 (the “Effective Date”), between So Act Network, Inc., a
Delaware Corporation (the “Company”), and Adam Nelson, an Illinois Resident
(“Nelson”) and Chris Record, a California Resident (“Record”).
 
WHEREAS the Company desires to purchase from Nelson and Record 100% Ownership of
the Intellectual Property known as the Blog Software, Social Media Vault, Social
Media Bar and Trending Topix;
 
Now for good, valuable and other considerations the parties mutually agree as
follows – TERMS
 
1. Nelson and Record agree to sell all of the rights to the software technology
they own to the Company known as the Blog Software, Social Media Vault and
Social Media Bar.
 
2. Record agrees to sell all of the rights to the software technology he owns to
the Company known as Trending Topix.
 
3. The Company agrees to pay Nelson One Million Shares of its common stock in
exchange for the assets he agrees to sell the Company in Point 1 above.
 
4. The Company agrees to pay Record Two Million Shares of its common stock in
exchange for the assets he agrees to sell the Company in Points 1 and 2 above.
 
CONFIDENTIALITY
The Parties agree that the terms and conditions of this Agreement, as well as
any information pertaining to any of Company’s documentation or materials, are
to be considered strictly confidential.
 
NONDISCLOSURE
Each party hereto agrees to keep the terms of this Agreement and the
transactions contemplated hereby as confidential and shall not disclose such
information to any third party, other than professional advisors utilized to
negotiate and consummate the transactions contemplated hereby, or as required by
government bodies, regulatory agencies, or a court having jurisdiction over the
disclosing party..
 
SEVERABILITY
If any provision of this Agreement is unenforceable, invalid, or violates
applicable law, such provision, or unenforceable portion of such provision,
shall be deemed stricken and shall not affect the enforceability of any other
provisions of this Agreement.
 
JOINT AUTHORSHIP
The parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
ASSIGNMENT
No party may assign this Agreement or any right or obligation of it hereunder
without the prior written consent of the other parties to this Agreement. No
permitted assignment shall relieve a party of its obligations under this
Agreement without the separate written consent of the other parties.
 
MODIFICATION
No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all parties hereto.
 
ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
2
 
COMPLIANCE
Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.
 
GOVERNING LAW
This Agreement shall be governed by, venued and construed in accordance with the
laws of the State of the Defendant in any action.
 
COMPLETE AGREEMENT
This document constitutes a complete and entire agreement among the parties with
reference to the subject matters set forth in this Agreement. No statement or
agreement, oral or written, made prior to or at the execution of this Agreement
and no prior course of dealing or practice by either party shall vary or modify
the terms set forth in this Agreement without the prior consent of the other
parties to this Agreement. This Agreement may be amended only by a written
document signed by the parties.
 
ENFORCABILITY
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
COUNTERPARTS
This Agreement may be executed in multiple counterparts, each of which shall
constitute one and a single Agreement. The Agreement does not bind any of the
parties until all have signed and initialed every page either together or in
Counterparts.
 
FACSIMILE OR EMAIL
Any facsimile or email version including scanned signature of any part to this
Agreement or to any other agreement or document executed in connection of this
Agreement should constitute a legal, valid and binding execution by such
parties.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by a duly authorized officer of each party.
 
SO ACT NETWORK, INC.
 
 

 /s/ Greg Halpern    01/17/11    /s/ Adam Nelson  
01/17/11
 Greg Halpern - Chairman    Date    Adam Nelson     Date                        
             /s/ Chris Record   01/17/11          Chris Record   Date          
                 

                                                                                      
 
 
 